People v Thompson (2021 NY Slip Op 05135)





People v Thompson


2021 NY Slip Op 05135


Decided on September 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
REINALDO E. RIVERA
COLLEEN D. DUFFY
WILLIAM G. FORD, JJ.


2021-05167
2021-05169

[*1]The People of the State of New York, plaintiff,
vTahriq Thompson, defendant. (Ind. Nos. 7336/09, 11061/09)


Levitt & Kaizer, New York, NY (Richard Ware Levitt and Zachary Segal of counsel), for defendant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Daniel Berman of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from two judgments of the Supreme Court, Kings County (Neil J. Firetog, J.), both rendered February 14, 2013.
ORDERED that the application is granted, and the defendant's application is deemed a timely notice of appeal.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
LASALLE, P.J., RIVERA, DUFFY and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court